                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ARTHUR WADE HOLMES,                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )   CIVIL ACTION NO. 1:19-CV-17-ALB
                                          )
DOWNS, DEWAYNE, et al.,                   )
                                          )
      Defendants.                         )

                                          ORDER

      On October 11, 2019, the Magistrate Judge filed a Recommendation (Doc. 36) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 36) is ADOPTED;

      2. This case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      DONE this 6th day of December 2019.



                                         /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE
